Cassoday, J.
Error is assigned because the trial court did not bold that tbe plaintiff’s claim was barred by the statute of limitations. At the close of tbe charge, tbe court stated to tbe respective counsel that “ there is a question raised here by tbe pleadings as to whether this cause of action accrued within six years, but, inasmuch as it has not been insisted on on the trial, I don’t think it is necessary to say anything to this jury about it, and I -will let what I have said stand as my charge, to the jury.” This court has repéatedly held, in effect, that where the trial court thus makes a statement of fact in regard to the case, which is acquiesced in by coungel by failing to make any objection or *449correction at tbe time, tbe same must be regarded as a verity in tbe case. Ye must therefore assume that tbe defendant waived tbe defense of tbe statute of limitation. Tbe theory of tbe plaintiff was that tbe fact of tbe buggy being fraudulently disposed of by tbe defendant was unknown to tbe plaintiff until a short time before tbe commencement of this action. Ye perceive no error, therefore, in allowing tbe plaintiff to prove when and from whom be obtained such information, merely because tbe defendant was not present at tbe time; especially as tbe court remarked, at tbe time of tbe ruling: “ Of course, this is no evidence to be considered by tbe jury that Stevens took tbe buggy.” Tbe evidence is sufficient to support tbe verdict.
By the Court.— Tbe judgment of tbe county court is affirmed.